Exhibit 10.2

 


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of this 6th day of January, 2006 by and between Advanced Life Sciences, Inc.,
an Illinois corporation (“ALS”), and Suseelan Pookote (the “Executive”) to amend
the terms of that certain Employment Agreement dated April 11, 2005 between ALS
and the Executive (the “Agreement”).

 

WHEREAS, ALS and the Executive entered into the Agreement on April 11, 2005;

 

WHEREAS, the parties wish to amend the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the parties hereto,
intending to be legally bound, agree as follows:

 

1.     Incorporation of the Agreement.  All capitalized terms which are not
defined herein shall have the same meanings as set forth in the Agreement, and
the Agreement, to the extent not inconsistent with this Amendment, is
incorporated herein by this reference as though the same was set forth in its
entirety.  To the extent any terms and provisions of the Agreement are
inconsistent with the amendments set forth in Paragraph 2 below, such terms and
provisions shall be deemed superseded hereby.  Except as specifically set forth
herein, the Agreement shall remain in full force and effect and its provisions
shall be binding on the parties hereto.

 

2.               Amendment of the Agreement.  The Agreement is hereby amended as
follows:

 

a.               Section 4(a) of the Agreement shall be deleted in its entirety
and replaced with the following language:

 

“Salary.  The Company shall pay to the Executive an annual base salary of
$190,000 (“Base Salary”), payable in substantially equal installments no less
frequently than monthly in accordance with the Company’s applicable payroll
practices.  The amount of Base Salary shall be reviewed annually by the Chief
Executive Officer to determine whether to increase the Base Salary on a
prospective basis and may be increased by the Compensation Committee of the
Board without amendment to the Agreement.  The Executive’s Base Salary shall not
be reduced after any increase, without the Executive’s consent.”

 

b.              Section 4(b) of the Agreement shall be deleted in its entirety
and replaced with the following language:

 

“Bonus.  The Executive shall be eligible to participate throughout the Term in
the Company’s annual bonus plan or any similar or successor bonus plan (“Bonus
Plan”) in accordance with the Company’s compensation practices and the terms and
provisions of the Bonus Plan.  During the 2006 fiscal year of the Company, the
maximum bonus that the Executive may receive is $48,000. The maximum bonus
amount shall be reviewed annually by the Chief Executive Officer to determine
whether to increase the maximum bonus amount on a prospective basis and may be
increased by the Compensation Committee of the Board without amendment to the
Agreement.”

 

3.               Effectuation.  Except as amended by this Amendment, the
provisions of the Agreement shall continue for all purposes without interruption
and the Agreement shall remain in full force and

 

--------------------------------------------------------------------------------


 

effect. The amendment to the Agreement contemplated by this Amendment shall be
deemed effective as of December 13, 2005.

 

4.               Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Employment Agreement]

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

EXECUTIVE

ADVANCED LIFE SCIENCES, INC.

 

 

By:

    /s/ Suseelan Pookote

 

By:

    /s/ Michael Flavin

 

Name:

Suseelan Pookote

Name:

Michael T. Flavin

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------